Hardin, P. J.
1. After the plaintiffs had given evidence of the cash payments made upon the chattel mortgage, and read the bill of sale in evidence, they took the position that the defendant’s .chattel mortgage had been paid, and that the defendant had no title to or interest in the lumber mentioned in the complaint; that, having taken and converted the same to his use, he was indebted to the plaintiffs therefor. To controvert this position the defendant insisted upon the trial that the bill of sale was executed and delivered as a collateral security, or that the same was a conditional sale. The defendant put a witness upon the stand who drew the bill of sale, upon which occasion one of the plaintiffs and the defendant were present. To the witness the defendant propounded the question, viz.: “State what was said between the parties in reference to the bill of sale.” This was objected to, on the ground that it was immaterial and improper, and that the writing is the best evidence, and cannot be contradicted or avoided by paroi. Thereupon the defendant avowed that he “intends to show that Exhibit B [bill of sale] was given as security only. ” Thereupon the objection was sustained, and the defendant excepted. Then the defendant proposed “to prove by this witness that prior to and at the time of the drawing of the bill of sale the plaintiffs refused to make an absolute disposition of the lumber; that they were informed that such was not intended, but that the raft was in Pennsylvania, and that the chattel mortgage did not protect defendant against a levy upon or disposition of the lumber by the plaintiffs in that state; that plaintiffs should have the full benefit of the lumber, and what it brought on the sale when marketed, after paying the defendant’s claim, and the expense of running and marketing it; that plaintiffs said they were satisfied with that, and would make the bill of sale on this basis, and thereupon did sign the bill of sale, (Exhibit B.)” Plaintiffs objected on the same grounds of objection as have been stated above, and the objections' were sustained, and the defendant excepted.
After the defendant had been examined as a witness, and near the close of the evidence in the case, the plaintiffs moved “to strike out all that part of the evidence of Milo Scutt as to what occurred between him and John Thomas with reference to the bill of sale of June 11, 1883, prior to and down to the time of the execution of the bill of sale, on the ground that paroi evidence cannot be given-to contradict or vary the terms of that instrument.” This motion was objected to by the defendant, “on the ground that the evidence tends to show a conditional sale, and is not inconsistent with and does not dispute the bill of sale; that the motion extends to the acts of the parties, and is not limited to what was said.” The motion was granted, and the defendant excepted. These two rulings present the principal question involved in the appeal now before us.
*367It was conceded at the trial that the defendant took possession of the property under the bill of sale. That instrument stated the consideration to be $728 for the property mentioned therein, and that the plaintiffs thereby did “sell, assign, transfer, and deliver” to the defendant. The words of transfer were absolute; the price for each class of property was mentioned; and the total price of the property was therein stated to amount to $728. It then contains an agreement between the parties mutually as to how the $728 should be paid or credited between the parties. Their contract was in precise words, definite and certain, with no ambiguity. The bill of sale used this language, after a statement of the price of the lumber at $728, viz.: “ The same to apply on the amount due on said chattel mortgage.” We therefore see by an inspection of the instrument that the plaintiffs agreed to sell for $728, and the defendant agreed to buy for that amount, and to apply that amount upon the chattel mortgage which he held against the plaintiffs. By the terms of the instrument the precise consideration upon which the property was transferred is specified, and it is stated that the defendant shall apply that sum upon the chattel mortgage. (/
We think the language of the court in Marsh v. McNair, 99 N. Y 179, 1 N. E. Rep. 660, is applicable to the bill of sale. In that case the court said: “This instrument is more than an assignment. It contains what both parties agreed to do. It shows that the assignment was made for the purposes mentioned, and precisely what Gibson was to do in consideration thereof. He became bound to do precisely what was specified for him to do, and he could have been sued by the assignors for damages if he had failed to perform. Hence the instrument is not a mere assignment or transfer of,the policy. It is a contract in writing, within the rule which prohibits paroi evidence to explain, vary, or contradict such contracts.” Applying the language laid down in Marsh v. McNair, supra, we are of the opinion'that the rulings made by the referee rejecting the evidence offered, and striking out the evidence that had been received, tending to show that the bill of sale was taken as collateral security, were correct. The writing itself was the highest controlling evidence of the contract between the parties. Long v. Iron Co., 101 N. Y. 638, 4 N. E. Rep. 735; Eighmie v. Taylor, 98 N. Y. 288; Renard v. Sampson, 12 N. Y. 561; Shaw v. Insurance Co., 69 N. Y. 286.
2. We are of the opinion that the referee committed no error of law in refusing to find that the parties had waived the force and effect of the bill of sale. What credence should be given to the testimony of the defendant as a witness was a question for the referee to pass upon. Besides, his testimony upon that subject was largely contradicted by the testimony of the witness Van Burén Thomas.
3. There was much conflicting evidence given in respect to the property taken by the defendant, and its value. After a careful consideration of the evidence on either side of the question that is involved, and after giving the findings of the referee their proper influence, we are of opinion that we ought not to disturb the same by holding that they are unsupported by evidence, or contrary to the weight of the evidence.
Judgment affirmed with costs. All concur.